Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	This action is responsive to the communication filed on 2/8/21.  Claims 1, 10 and 19 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 2/8/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.		Claims 1, 10 and 19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 10 and 19 recite the limitation “the plurality of common friends” respectively, as applicant interprets “the plurality of common friends” different from “each user of the plurality of users being common to the first user interest of the first user, the first user interest of the first user being a plurality of friends (that is, a plurality of friends with common interest)”, there is insufficient antecedent basis for this limitation in the claims. Therefore, claims 1, 10 and 19 are indefinite.
Dependent claims are rejected for inheriting the deficiencies of the base claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 5-8, 10, 16-17 and 19 are rejected pre-AIA  under 35 U.S.C. 103(a) as being obvious by Tokarev et al (U.S. 20070143128 A1 hereinafter, “Tokarev”) in view of Ryan et al (U.S. 20040215793 A1 hereinafter, “Ryan”).

As per claims 1, 10, and 19, Tokarev discloses a system comprising: 
at least one processor and executable instructions accessible on a computer-readable medium that, when executed, cause the at least one processor to perform operations comprising:
receiving a query, over a network, from a first user via a first user interface, the query requesting at least one recommendation and including a first user interest of the first user;
filtering stored information responsive to receiving the query, the filtering the stored information to identify a plurality of recommendations, each recommendation of the plurality of recommendations being authored by a corresponding single user from a plurality of users, the filtering being based on a first user interest of each user of the plurality of users being common to the first user interest of the first user, the first user interest of the first user being a plurality of friends, the recommendations including a first recommendation; and
presenting, over the network, via a second user interface at least a portion of the recommendations comprising a first set of visible user interface elements including a first portion of the set of visible user interface elements, the first portion of the set of visible user interface elements being presented as selectable recommendations being provided by the plurality of users who have their first user interest common to the first user interest of the first user being the plurality of friends, the selectable recommendations including the first recommendation authored by the first user (Tokarev [0028] – [0030], [0033], [0036], [0040], [0043] – [0044], [0047], [0054], [0082] – [0083], [0091], [0093], [0106], [0122] – [0124] e.g. [0028] Users of some or all clients 106 are subscribers of the recommendation system 102.  The recommendation system 102 receives ratings concerning various objects from the users, stores these ratings in a database, and then uses the stored ratings to provide customized recommendations for specific objects to the users.  A rating indicates a user characterization of an object.  A rating may be presented in the form of a numerical value or a text description and may pertain to an object's quality, price, availability, or any other parameter.  An object may represent a category, a sub-category, a specific item within a category or sub-category, or any other target that may become a subject of a recommendation request.  Exemplary categories may include consumer goods and products of various types (e.g., automotive products, sporting goods, etc.), services and service providers (attorneys, doctors, etc.), leisure planning areas (restaurants, movies, hotels, air lines etc.), websites (portals, online services, vertical sites, etc.), etc. [0029] As will be discussed in more detail below, when a user requests a recommendation for a specific object of interest, the recommendation system 102 finds ratings provided for the object of interest by subscribers that are likely to be trusted by this user, transforms these ratings into correlated recommendations based on the level of trust of the user towards the subscribers and other factors, and presents the correlated recommendations to the user.  The term "recommendation" as used herein refers to any opinion or suggestion with respect to a target.  Such an opinion or suggestion may, for example, be positive (e.g., indicating that the target is advisable), negative (e.g., indicating that the target is not advisable), or neutral (e.g., indicating that the target is neither advisable nor non-advisable). [0030] The subscribers who are likely to be trusted by the user may include, for example, personal friends of the user or other people whose opinion the user may consider when evaluating a specific object.  The ratings provided for the object of interest may be ratings of items associated with the object of interest.  For example, if the object of interest is "automobiles", then ratings of items associated with this object of interest are ratings of specific automobile models (e.g., ratings of BMW 525i, ratings of Toyota Camry, ratings of Honda Accord, etc.).  The recommendation system 102 may present to the user a list of items (e.g., BMW 525i, Toyota Camry, Honda Accord, etc.) recommended for the object of interest (e.g., automobiles) with corresponding correlated recommendations that reflect relevance of each recommendation to this user.  As will be discussed in more detail below, in one embodiment, each item in the list is paired with a correlated recommendation that is calculated based on ratings provided by the trusted subscribers for the relevant item. [0033] If a request asks for a recommendation concerning an object, the web/application servers 210 issue a search request to the databases 218 and/or the file servers 212 to obtain ratings associated with the object, and then transforms these ratings into correlated recommendations that will be presented to the user. [0040] In addition, the registration sub-module 316 may obtain various other characteristics of invited individuals (e.g., expertise in specific areas, behavioral patterns, common past, common interests, common occupation, etc.) and store these characteristics in the user profile database 314.  [0043] The request receiver 302 is responsible for receiving user requests concerning objects of interest and parsing the requests to identify the objects of interest and the identity of the users that are interested in these objects.  The requests concerning objects of interest may include user requests for recommendations or system-generated requests for recommendations.  A system-generated request may be triggered when a user access a certain website, enters a certain part of a website, or performs some other action. [0044] The trusted user identifier 304 is responsible for identifying other users that a recommendation recipient is likely to trust and then retrieving ratings provided for the requested object by the trusted users from the recommendation database 310.  These users may be personal friends of the recommendation recipient and/or some other individuals whose opinion the recommendation recipient may rely on when evaluating various objects.  [0047] The weighted rating calculator 306 is responsible for transforming ratings provided by the trusted users for the object of interest into one or more correlated recommendations based on the level of trust of the recommendation recipient towards corresponding trusted users.  As discussed above, the level of trust may be specified by the recommendation recipient (e.g., during the registration process or when a corresponding trusted user joins the recommendation system 300).  In one embodiment, the level of trust may coincide with the identifier of the circle of trust to which the user belongs.  Alternatively, the level of trust may be different from the identifier of the circle of trust.  For example, users A and B may both be personal friends of recommendation recipient C and as such belong to trust circle 1. However, recommendation recipient C may assign a higher level of trust to user A because recommendation recipient C trusts the opinion of user A more than the opinion of user B. [0054] At block 404, processing logic identifies users that are likely to be trusted by the recommendation recipient.  The trusted users may be friends of the recommendation recipient, members of the same community such as a church community or alumni community, or any other individuals whose opinion the recommendation recipient may rely on when looking for advice or making a choice.  [0082] FIGS. 7A and 7B are flow diagrams of two embodiments of a process for collecting user recommendations. [0083] Referring to FIG. 7A, process 700 begins with sending a request to provide ratings to one or more users (block 702).  In one embodiment, the request is sent to a new user when the new user registers with the recommendation system, and asks the new user to provide a predefined number of ratings for a category and/or sub-category selected by the user or for a specific category, sub-category or item.  In another embodiment, processing logic sends a request for ratings to an existing user upon determining that this user has received a predefined number of recommendations from the recommendation system.  In yet another embodiment, processing logic sends requests for ratings on behalf of a user to members trusted by this user (e.g., the user's first circle of friends) to recommend a specific item or several items in a specific category. [0091] At block 806, processing logic identifies a set of members that the user is likely to trust upon receiving a request pertaining to an object of interest.  In one embodiment, processing logic identifies trusted members by first associating members with different trust circles.  In one embodiment, the set of trusted people is extended to include members with similar interests.  In particular, processing logic may compare the behavior of the user requesting the recommendation with the behavior of other members (e.g., in a specific category or in all categories).  If members with similar behavior are found, they may be included in the set of trusted members.  Alternatively, they may be processed separately from the trusted members.  That is, processing logic may calculate separate correlated recommendations based on ratings provided by members with similar interests, and then show these correlated recommendations separately from other recommendations. [0093] In one embodiment, processing logic allows users to join groups of interest (e.g., extreme sports, hiking, computer geeks etc) or automatically add the users to those groups based on interests they identified in their profiles.  Processing logic may then assume that members of a group have some kind of trust relationships to each other in relevant to this group categories (e.g., group members may be treated as 2nd circle friends, or group members may specify which circle they belong to).  Subsequently, processing logic will consider their ratings in these categories while calculating weighted average.  Alternatively, the user may specify whether these ratings should be considered or not.  For example, the user may request that only ratings of close friends be considered [as
receiving a query (e.g. search request), over a network, from a first user (e.g. a user) via a first user interface, the query requesting at least one recommendation and including a first user interest of the first user (e.g. a user requests a recommendation for a specific object of interest);
filtering (e.g. level of trust) stored information responsive to receiving the query, the filtering the stored information to identify a plurality of recommendations (e.g. recommendations), each recommendation of the plurality of recommendations being authored (e.g. opinion) by a single corresponding user from a plurality of users, the filtering being based on a first user interest of each user of the plurality of users being common (e.g. common/similar interest) to the first user interest of the first user, the first user interest of the first user being a plurality of friends (e.g. personal/circle/close friends), the recommendations including a first recommendation; and
presenting (e.g. present), over the network, via a second user interface at least a portion of the recommendations (e.g. recommendations) comprising a first set of visible user interface elements including a first portion of the set of visible user interface elements (e.g. [0122] Referring to FIG. 11B, UI 1120 displays a list of items recommended to the user for the selected category, with corresponding ratings correlated to reflect the relevance of the recommendations to the user), the first portion of the set of visible user interface elements being presented as selectable recommendations being provided by the plurality of users who have their first user interest common to the first user interest of the first user being the plurality of friends, the selectable recommendations including the first recommendation authored by the first user (e.g. [0123] Referring to FIG. 11C, UI 1130 allows the user to select a specific recommended item from the list. [0124] Referring to FIG. 11D, UI 1140 displays details about the selected item)]. [0106] In one embodiment, if the users are similar, but not directly connected, these users may be proactively offered to connect directly, referring to their similarity in ratings and a common friend. Alternatively, these users may be asked to provide any other level of trust they would like to assign to each other).
Although Tokarev substantially teaches the claimed invention, Tokarev does not explicitly indicate the plurality of common friends.
Ryan teaches the limitations by stating
presenting, over the network, via a second user interface at least a portion of the recommendations comprising a first set of visible user interface elements including a first portion of the set of visible user interface elements, the first portion of the set of visible user interface elements being presented as selectable recommendations being provided by the plurality of users who have their first user interest common to the first user interest of the first user being the plurality of common friends(Ryan [0081], [0141] – [0142], [0264] – [0265], [0279], [0295] e.g. [0081] Preferably, said applications include (but are not limited to) consumer decisions, buying, selling, trading loaning; finding flatmates/roommates, tenants; organising activities and events, recommendations/opinions including those related to films, plays, books, employment, services, tradesmen, accommodation, restaurants and the like, comparison and explorations of common interests, … [0141] Potential users of such a system can be reassured that they will be included in a unique, private personal network whereby only others with a common link (e.g. friends, friends of friends, or friends of friends of friends and so forth) will be able to access their personal details if they chose to make them available. [0142] Furthermore, the system does not necessarily require the user to make contact with an entity located through a search of the system database.  Instead, the system provides a means of informing the user of the existence of the together with the knowledge of a common link, e.g. a shared mutual acquaintance. [0204] As previously stated, friends and colleagues often ask each other for recommendations when selecting product and services, e.g., "do you know a good doctor, mechanic etc".  These recommendations can be stored in an entity data record as either an entity attribute, identifying characteristic, or supplementary attribute pertaining to that entity. [0295] The recommendation of a friend or colleague or even indirectly by someone (even if not a direct acquaintance) whose judgement is respected can greatly influence people's action and choices. [0264] Furthermore, due to the fundamental premise of the system (i.e. joining a personal network of composed of entities/individuals all of whom are known to each other either directly or by at least one other common entity/individual), the system can operate if necessary with minimal personal information being disclosed by the individual. [0265] However, in alternative embodiments, the system (1), may be configured to further categorise individuals by entity attributes other than just the existence of a common friend/contact. [0279] It should understood that the system (1) does not specifically require the users to contact each other via the internet, rather, it provides the information required (e.g. a common friend) to contact an individual with whom the inquirer is known to share a common link [as presenting, over the network, via a second user interface at least a portion of the recommendations (e.g. recommendations) comprising a first set of visible user interface elements including a first portion of the set of visible user interface elements, the first portion of the set of visible user interface elements being presented as selectable recommendations being provided by the plurality of users (e.g. friends and colleagues often ask each other for recommendations) who have their first user interest common (e.g. common interests) to the first user interest of the first user being the plurality of common friends (e.g. only others with a common link (e.g. friends, friends of friends, or friends of friends of friends and so forth) – common friends; shared mutual acquaintance)]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Ryan’s teaching would have allowed Tokarev to provide an improved recommendation system that enables user to received customized recommendations from trusted sources (Tokarev [0006]).

As per claim 5, Tokarev discloses wherein the operations further comprise receiving, over the network, via the second user interface, a selection of one of the selectable recommendations (Tokarev [0123] e.g. [0123] Referring to FIG. 11C, UI 1130 allows the user to select a specific recommended item from the list.).
As per claim 6, Tokarev discloses wherein the operations further comprise presenting, over the network via a third user interface, a second set of visible user interface elements presenting a product collection, the presenting the second set of visible user interface elements being responsive to the receiving of the selection (Tokarev [0123] – [0124] e.g. [0123] Referring to FIG. 11C, UI 1130 allows the user to select a specific recommended item from the list. [0124] Referring to FIG. 11D, UI 1140 displays details about the selected item).
As per claims 7 and 16, Tokarev discloses wherein the first user interest further comprises at least one of user personal information (Tokarev [0037] – [0040], [0045] e.g. user profile) and user activities.
As per claims 8 and 17, Tokarev discloses wherein the operations further comprise ranking the recommendations (Tokarev [0079] e.g. ranking score).

6.	Claims 2-4, 11-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokarev in view of Ryan, and further in view of Ma et al (U.S. 20090177989 A1 hereinafter, “Ma”).
As per claims 2, 11 and 20, Tokarev and Ryan combination does not appear to disclose the following:
wherein the operations further comprise adding an image of a product to a product collection.
Ma discloses wherein the operations further comprise adding an image of a product to a product collection (Ma [0169] e.g. Displaying 2912 the visual indication includes displaying 2922 user-selectable images representing a predetermined number of available content items arranged in a non-overlapping manner).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Ma’s teaching would have allowed Tokarev and Ryan combination to provide an improved recommendation system that enables user to received customized recommendations from trusted sources (Tokarev [0006]).

As per claims 3 and 12, Tokarev discloses wherein the product is associated with a plurality attributes including a first attribute (Tokarev [0028] – [0029] e.g. quality, price, availability, parameter, interest).
As per claims 4 and 13, Tokarev discloses wherein the first attribute comprises the first user interest (Tokarev [0028] – [0029] e.g. quality, price, availability, parameter, interest).
As per claim 14, Tokarev discloses wherein the operations further comprise receiving, over the network, via the second user interface, a selection of one of the selectable recommendations (Tokarev [0123] e.g. [0123] Referring to FIG. 11C, UI 1130 allows the user to select a specific recommended item from the list.).
As per claim 15, Tokarev discloses wherein the operations further comprise presenting, over the network via a third user interface, a second set of visible user interface elements presenting a product collection, the presenting the second set of visible user interface elements being responsive to the receiving of the selection (Tokarev [0123] – [0124] e.g. [0123] Referring to FIG. 11C, UI 1130 allows the user to select a specific recommended item from the list. [0124] Referring to FIG. 11D, UI 1140 displays details about the selected item).

7.	Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokarev in view of Ryan, and further in view of US 20080040475 A1 issued to Bosworth et al. (hereinafter Bosworth)
As per claims 9 and 18, Tokarev and Ryan combination does not appear to disclose the following:
wherein the filtering is based on a second user interest of each user of the plurality of users being common to a second user interest of the first user, the second user interest of the first user being a marital status.
Bosworth discloses wherein the filtering is based on a second user interest of each user of the plurality of users being common to a second user interest of the first user, the second user interest of the first user being a marital status (Bosworth [0021] e.g. [0021] A relationship the user has with one or more other users may be defined according to the user's profile and/or according to other users with which the monitoring module 206 detects user interaction.  For example, a particular user may define a relationship with his wife or a friend in the particular user's profile.  However, a relationship may also be defined by the social network provider 106 when the particular user interacts with one or more other users that share a common interest in a musical band, for instance. Further, a strength of the relationship defined in the particular user's profile, such as wife or friend, may be updated or adjusted according to how often the particular user interacts with the wife or the friend, for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Bosworth’s teaching would have allowed Tokarev and Ryan combination to provide an improved recommendation system that enables user to received customized recommendations from trusted sources (Tokarev [0006]).

8.	Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokarev in view of Ryan, and further in view of US 20070061420 A1 issued to Basner (hereinafter Basner)
As per claims 9 and 18, Tokarev and Ryan combination does not appear to disclose the following:
wherein the filtering is based on a second user interest of each user of the plurality of users being common to a second user interest of the first user, the second user interest of the first user being a marital status.
Basner discloses wherein the filtering is based on a second user interest of each user of the plurality of users being common to a second user interest of the first user, the second user interest of the first user being a marital status (Basner [0022] e.g. In other words, the software infers the relationship between Person A and Person C if 1) there is a Person B, and 2) the relationship between Person A and Person B is inputted, and 3) the relationship between Person B and Person C is inputted, and 4) there are corresponding familial relationship definitions to which deductive logic is applied.  The term "familial" as used herein means of or relating to the family, and the term "family" should be broadly interpreted to include a family of people of common interest, e.g., blood and marital relatives, employees of a company, members of an organization, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Basner’s teaching would have allowed Tokarev and Ryan combination to provide an improved recommendation system that enables user to received customized recommendations from trusted sources (Tokarev [0006]).

Response to Argument
9.	On pages 10-13, Applicant alleges Tokarev does not disclose “presenting, to a first user, at least a portion of a plurality of recommendations authored by corresponding users based on the corresponding user(s) of the at least a portion of the plurality of recommendations having a plurality of common friends”, and “the plurality of common friends” is being interpreted as “If, for example, “Person A” is analogous to “a corresponding single user from a plurality of users f as recited by amended independent claim 1, and “Person B” is analogous to the first user,” as further recited by amended independent claim 1, and “Person C” and “Person D” are analogous to a “plurality of common friends,” then a selectable recommendation that is authored by Person A is presented to the Person B based on Person A and Person B both having common friends Person € and Person D. In contrast, Tokarev relates to a subscriber who’s opinion may be considered by a user because the subscriber is a friend of the user. Tokarev does not teach or suggest, “a plurality of common friends as recited by amended independent claim 1. That is, the user in Tokarev is provided with the opinion of the subscriber because the user and the subscriber are friends and not because they have a “plurality of common friends,” as recited in amended independent claim 1. Specifically, being “friends,” as related by Tokarev, does not teach or suggest a “plurality of common friends as recited in amended independent claim 1”
	Examiner disagrees because:
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “presenting, to a first user, at least a portion of a plurality of recommendations authored by corresponding users based on the corresponding user(s) of the at least a portion of the plurality of recommendations having a plurality of common friends”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the instant application specification does not provide a specific definition of “common friends”. Applicant’s new interpretation of “the plurality of common friends” presented in Applicant’s remarks and arguments is not supported by the original disclosure of the instant application.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 17, 2021